IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. WR-78,113-01



                      EX PARTE HUMBERTO GARZA, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
       IN CAUSE NO. CR-3175-04-G IN THE 370 TH DISTRICT COURT
                         HIDALGO COUNTY



       Per curiam.


                                          ORDER

       In March 2005, a jury found applicant guilty of the offense of capital murder. See

T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory punishment

questions, the trial court sentenced him to death.1 This Court affirmed applicant’s

conviction and sentence on direct appeal. Garza v. State, No. AP-75,217 (Tex. Crim.



       1
         See Art. 37.071. Unless otherwise indicated all references to Articles refer to the Code
of Criminal Procedure.
                                                                                       Garza - 2

App. Apr. 30, 2008)(not designated for publication). Applicant’s counsel timely filed

applicant’s initial application for a writ of habeas corpus in the trial court on July 19,

2007. However, this Court did not receive that writ record until April 1, 2015.

         After reviewing the twenty-eight allegations applicant raised in his application,

this Court remanded the third allegation, in which applicant asserted that his trial counsel

failed to conduct a constitutionally adequate investigation of mitigating evidence, to the

trial court for further development. Ex parte Garza, No. WR-78,113-01 (Tex. Crim. App.

Mar. 23, 2016)(not designated for publication). We gave the trial court 90 days to resolve

the remanded issue and 120 days for the supplemental record to be forwarded to this

Court.

         However, before the record was due in this Court, the trial court sent to this Court

a request for an extension. The trial court asked that we grant it until December 20, 2016

to resolve the issues in the case. That time has now passed, and the case is well overdue

in this Court. Therefore, the trial court has 60 days to resolve the issue remanded to it and

have the supplemental record forwarded to this Court. Any extensions of time shall be

requested by the trial judge, or on his or her behalf, and obtained from this Court.

         IT IS SO ORDERED THIS THE 29TH DAY OF MARCH, 2017.




Do Not Publish